WISS, Judge
(concurring):
I agree with the majority that, under the facts here, petitioner’s “conviction was not final and” that, accordingly, “abatement of the proceedings against him is appropriate. See United States v. Kuskie, 11 MJ 253 (CMA 1981); see also United States v. Lange, 18 MJ 162 (CMA 1984); United States v. Roettger, 17 MJ 453 (CMA 1984) (and cases cited therein).” 37 MJ at 160. As the majority opinion makes clear, it is neither a new nor an unanswered question whether an accused under these circumstances is entitled to abatement or whether this Court has the power to order that disposition.
The more institutionally important question, however, is the one that assertively is raised in petitioner’s request for a writ of *161mandamus “from this Court directing the judges of the Army Court of Military Review ‘to abate the appellate proceedings against appellant, reconsider its decision dated 31 December 1991, set aside the findings and sentence, and restore all rights and privileges to petitioner.’ ” Id. at 159 (emphasis added).
Preliminarily, I am prepared to assume that the Court of Military Review is aware of the appropriateness of abatement under petitioner’s circumstances, of its abatement power generally, and of its power to abate proceedings within the time prescribed by the court’s rules to reconsider its prior decision on its own motion. See United States v. Lange and United States v. Roettger, both supra. Also, I am prepared to assume that the Court of Military Review is aware that, so long as the petitioner died during the pendency of his appeal or during the reconsideration period just mentioned, it is not material to the authority of the court to abate that the court did not learn of the death or that the petition for abatement was not filed until later. See United States v. Kuskie and United States v. Roettger, both supra. Cf. United States v. Lange, supra at 163 n.2 (in light of disposition, “need not comment” on whether Court of Military Review’s 10-day rule for reconsideration on motion of appellate defense counsel controlled when accused died after that period had run but before expiration of the statutory time for filing a petition for review in this Court).
Accordingly, I infer two precise legal issues raised by that court’s denial of petitioner’s motion for abatement: First, whether the Court of Military Review has the authority under its rules to order abatement of proceedings against a petitioner where that petitioner died after the time provided by the court’s rules to reconsider a decision on its own motion but prior to filing an appeal in this Court and prior to expiration of the 60-day time period within which such appeal could be filed; and second, if so, whether the circumstances of this case compel a conclusion that the Court of Military Review abused its discretion in not finding good cause shown for granting the petition for reconsideration in order to abate petitioner’s proceedings ab initio.
Rule 19(a),* Rules of Practice and Procedure, United States Courts of Military Review, permits the Court of Military Review on its own motion to reconsider a prior decision within 30 days of service of that decision on the accused or his counsel, provided that a petition for grant of review or a certificate for review in the case has not been filed in this Court. 22 MJ CXXXIV. In turn, Rule 25 permits the court, on “good cause shown,” to “suspend the requirements or provisions of any of these rules in a particular case on petition of a party or on its own motion and may order proceedings in accordance with its direction.” Id. at CXXXVIII. This authority to suspend Rule 19(a)’s 30-day limitation on the court’s power to reconsider on its own motion is itself limited only by Rule 19(d), which states: “The time limitations prescribed by this rule shall not be extended under authority of ... Rule 25 beyond the expiration of the time for filing a petition for review by the United States Court of Military Appeals ...” Id. at CXXXIV.
These rules in conjunction, then, permit the Court of Military Review to reconsider a decision at any time prior to the earlier of either the filing of a petition or certificate for review in this Court or expiration of the time within which an accused could file such petition, which is 60 days. See Art. 67(a), Uniform Code of Military Justice, 10 USC § 867(a) (1989). All that is required to activate this power in the court below under its Rule 25 is “good cause shown.” Further, as indicated earlier, where the reconsideration is for purposes of abatement due to petitioner’s death, United States v. Kuskie, supra, instructs that it is the date of death, not the date of the petition for reconsideration, that is critical.
Thus, I would hold that the Court of Military Review had the authority to abate *162the proceedings in this case on its own motion. That decided, in light of the decisions of this Court cited earlier discussing the appropriateness of abatement under circumstances like petitioner’s, I would hold that the Court of Military Review abused its discretion in not finding “good cause shown” to reconsider its prior decision. See generally S. Childress & M. Davis, Federal Standards of Review §§ 5.12 and 5.13 (1992) (standard for review on appeal from denial of petition to reconsider is abuse of discretion). There is nothing particularly noteworthy about this case, compared to those cited earlier, to distinguish the circumstances in such a way as to defeat the showing of good cause that was made by evidence of petitioner’s death.
Accordingly, I would grant the petition for writ of mandamus and order the Court of Military Review to abate these proceedings forthwith. However, I have some sympathy for the notion reflected in the majority opinion that, in the interests of judicial economy and efficiency, this Court should dispose of this matter here and now, so I concur in the disposition ordered. These same concerns, though, are what have led me to file this separate opinion so that petitions such as these in the future will be resolved in the Court of Military Review — where our prior decisions and that court’s rules, together, permit them to be resolved.

 Formerly Rule 20(a), 10 MJ LXXXVI (1981).